--------------------------------------------------------------------------------


Technology Transfer and Service Agreement


Among
 
1.
Sunfilm AG registered at the Commercial Register of the local court of
Charlottenburg (Berlin), HRB 103822 B ("Sunfilm" or "Company");

 
2.
Southwall Europe GmbH, a subsidiary company of Southwall Technologies, Inc.,
registered at the Commercial Register of the local court of Dresden, HRB 17324
("SEG");

 
3.
Southwall Technologies Inc., a company duly incorporated and legally existing
under the laws of Delaware, USA ("STI");

 
4.
Wolfgang Heinze, with his business address at SouthwallstraBe 1, 01900
GroBrohrsdorf ("Heinze");

 
5.
Sicco Westra, with his business address at 3788 Fabian Way, Palo Alto CA 94303,
USA ("Westra")

 
- hereinafter referred to collectively as "the Parties" -
 
Preamble
 
The Company's business purpose as resolved by the shareholders of the Company on
December 14, 2006 is the development, manufacturing and distribution of solar
modules. The Parties have worked on a concept for a photovoltaic thin film
manufacturing venture. The solution is based on silicon in amorphous and
micro-crystalline forms deposited on coated glass substrate using Thin Film
Technology. The Company intends to establish production facilities in
GroBrohrsdorf, Saxony and bring photovoltaic applications based on Thin Film
Technology into large scale production for the photovoltaic industry. Applied
Materials Inc., a company incorporated in Delaware ("Applied"), USA is willing
to supply equipment for such technology and the production facilities. STI and
SEG, a wholly owned subsidiary of STI, are willing to make contributions to the
above project (the "Sunfilm Venture") and to assist in the startup of the
Sunfilm Venture upon the terms and conditions of this Agreement.


Definitions:


"Class 1-Know-how" shall mean the Know-how defined and identified in Appendix A
which materials include data on general photovoltaic applications in addition to
those specific to Solar Module Products. Class 1 Know-how was developed by STI
and SEG for a potential investment in Photovoltaic Facilities and on the
production of Solar Module Products.


"Class 2-Know-how" shall mean the Know-how defined and identified in Appendix B
which relates to certain specifics of Thin Film Technology developed over the
course of STI's business history which are judged by STI and SEG, using all
reasonable diligence, to be directly applicable tothe production of Solar Module
Products. Class 2 Know-how is utilized in SEG's or STI's present business but
not in connection with Solar Module Products.


--------------------------------------------------------------------------------



"Know-how" shall mean the secret technical information relating to the design,
building, and startup of the Photovoltaic Facilities, and related to the
manufacture and use of Photovoltaic Applications based on Thin Film Technology,
as more closely defined and identified in Appendices A and B, and in each case
which Know-how is owned by SEG and STI.


"Photovoltaic Applications" shall mean instruments for the generation of
electrical power through the exposure to light.


"Photovoltaic Facilities" shall mean all facilities, including but not limited
to building, infrastructure, utilities and production equipment for the
production of Solar Module Products.


"Solar Module Products" shall mean Photovoltaic Applications in relation to
which amorphous and microcrystalline silicon deposition on coated glass
substrates based on Thin Film Technology is used.


"Signing Date" shall mean the date of this Agreement


"Site" shall mean the premises registered in the land register of the local
court of Kamenz, Page 2010 for GroBrohrsdorf, site no: 1656/29 (64,791 sqm) and
no: 1656/30 (6,266 sqm) which has been first acquired by SEG and will
subsequently be transferred by SEG to the Company for the construction and
operation of the Photovoltaic Facilities.


"Subsidy" shall mean the financial means to be provided by the State of Saxony,
Germany in the amount of approximately EUR 25 million as a non-refundable grant
for the establishment of the Sunfilm Venture, applied for by SEG on the basis of
the business plan submitted to the Sachsische Aufbaubank ("SAB") and to be
transferred to the Company.


"Technical Area" shall mean the use of Thin Film Technology for Solar Module
Products.
 
"Territory" shall mean Germany.


"Thin Film Technology" shall mean a generic term describing a technology used by
Applied, ST1 and SEG, and many other companies in vacuum deposition of materials
on flexible and rigid substrates.


Section 1


Technology Transfer
 
1.1
SEG and STI will, in accordance with the provisions of this Agreement, transfer
to the Company all of their Class 1 -Know-how and knowledge associated with
their past work on Photovoltaic Facilities and the production of Solar Module
Products in the Technical Area and grant to the Company a perpetual,
royalty-free license for its use by the Company to design, build and operate
Photovoltaic Facilities in the Territory, to develop and manufacture Solar
Module Products in the Territory, and to distribute the Solar Module Products
worldwide. The Parties acknowledge that SEG and STI do not have patents or
patent applications or licenses that relate to Class 1- Know-how, The technology
transfer is done by transmitting documents in binders and files and digital data
on media, A listing of these documents and media is given in Appendix A. These
documents and media shall be made available to Sunfilm by SEG on the Signing
Date. Mr. Sicco Westra (see 3.1.5 below) is responsible for the preparation and
transfer of Class 1-Know-how to the Company.


--------------------------------------------------------------------------------




1.2
SEG and STI will, in accordance with the provisions of this Agreement, transfer
to the Company their Class 2-Know-how and grant to the Company a perpetual,
royalty-free license for its use by the Company to develop and manufacture Solar
Module Products in the Territory, and to distribute the Solar Module Products
worldwide. The Class 2-Know-how is listed in Appendix B and will be transferred
by documents and digital media on the Signing Date.



1.3
The transfer of the Class 1- Know-how shall be exclusive to the Company in the
Territory for a period of 18 months from the Signing Date. During this period,
SEG and STI shall not be permitted to use the Class 1 -Know-how in the Technical
Area or to license the Class 1-Know-how in the Technical Area to third parties
for the design and building of Photovoltaic Facilities for Solar Module
Products, even if the respective design and building or manufacture and use of
solar modules is planned to take place outside the Territory.



1.4
The transfer of the C lass 2-Know-how shall be exclusive to the Company for a
period of 18 months from the Signing Date for Solar Module Products. SEG and STI
shall be at all times entitled to use the Class 2- Know-how outside the
Technical Area without any restrictions by this Agreement.



1.5
After the expiry of the 18 month-period, (i) the Company shall be entitled to
use the Know-how as at the date it was transferred on a non-exclusive basis
worldwide and royalty- free; (ii) the Company will be permitted to use and
license the Class 1-Know-how and knowledge without any further restriction; and
(iii) the Company will be permitted to use and license the Class 2-Know-how and
knowledge without any further restriction, provided the use or license of the
Class 2- Know-how is for Photovoltaic Applications only; and (iv) STI and SEG
will be permitted to use and license the Know-how and knowledge without any
restriction. The Know-how shall be maintained as confidential by the Parties for
a period of 18 months from the Signing Date, and the Company shall keep for a
period of three years the Class 2- Know-how confidential to the extent the Class
2-Know-how is not related to Photovoltaic Applications, in each case, on the
terms and conditions set out in Section 7 of this Agreement.



1.6
For the avoidance of doubt, any patents or patent applications of SEG or STI
which make use of any of the Know-how licensed under this Agreement to the
Company shall in no way restrict the Company's rights to use the Know-how as
provided for in this Agreement.

 

--------------------------------------------------------------------------------



1.7
The Company acknowledges that pursuant to the terms of a Confidentiality
Agreement between the Parties of even date, it has gained knowledge of the
Know-how as defined in Appendix A and B and has checked the listing of the
Documents in Appendix A and B and has determined that these materials when
delivered include the relevant information for the design, building and
operation of the Photovoltaic Facilities and the relevant information related to
the manufacture and use of Solar Module Products. The Company confirms that any
knowledge of the Know-how received by Good Energies Investments BV and Norsun AS
was subject to obligations of confidentiality.

 
Section 2
Improvements and new developments


2.1
The Company shall not be obligated to inform SEG and STI of any improvements and
new developments in respect of or otherwise connected to the Class 1 Know-how
and shall not be obligated to assign or license such improvements to SEG or STI.



2.2
The Company shall be the sole owner of such improvements to Class 1 Know-how and
shall be entitled to solely apply for patent protection in its discretion.



2.3
SEG and STI shall inform the Company of all improvements achieved in connection
with the Class 2-Know-how listed in Appendix B in the Technical Area during the
18 month period following the Signing Date and shall license such improvements
to the Company subject to the terms and conditions of this Agreement applicable
to Class 2-Know-how.



2.4
The Company shall inform SEG and STI of all improvements which are achieved by
the Company (i) during the 18 month period following the Signing Date; and (ii)
which are in respect of the Class 2-Know-How transferred to the Company under
this Agreement; and (iii) which are related to STI and SEG's on-going businesses
(other than improvements exclusively related or connected to Solar Module
Products) (the "Class 2-Improvements") The Company shall license Class
2-Improvements to STI and SEG royalty-free and on a non-exclusive basis for use
in STI's and SEG's on-going businesses (other than business related or connected
to Solar Module Products). The Company, SEG and STI shall be jointly entitled to
apply for patent protection regarding Class 2-Improvements, provided patent
protection is not related exclusively to Solar Module Products and the Parties
will take all actions and execute all documents necessary or appropriate to
enable such application. In all other cases of improvements to Class 2-Know-how,
the Company shall be the sole owner of such improvements and shall be entitled
to solely apply for patent protection in its discretion.



2.5
For the avoidance of doubt, nothing in Sections 2.3 or 2.4 shall require STI,
SEG or Sunfilm to disclose or grant rights in respect of any know how or
information in respect of which the respective party is under an obligation of
confidentiality to a third party.

 

--------------------------------------------------------------------------------



2.6
If it turns out that SEG and/or STI possess know-how on the Signing Date,
including patents or patent applications on or relating to Thin Film Technology
which are not subject to this Agreement, but which the Company considers useful
for the establishment of the Photovoltaic Facilities or the development and
manufacturing of Solar Module Products, SEG and STI agree to license such
know-how, patents or patent applications to the Company on a restricted,
non-exclusive basis for use in the development and manufacture of Solar Module
Products and for a royalty to be concluded at fair market conditions. This right
to license extends through June 30, 2008.



Section 3
Services


3.1
SEG and STI shall provide the following services to the Company:



3.1.1
SEG shall apply for the Subsidy, conduct the application procedure, undertake
the steps and measures required for the approval of the Subsidy, and assess the
conditions of the approval. SEG and the Company will mutually agree whether the
conditions of the approval of the Subsidy are acceptable and if not, whether to
appeal SEG shall conduct the procedure of the appeal, if any, and shall, to the
extent permitted by the appeal process, take into account the reasonable
comments of the Company in conducting the appeal.



3.1.2
Shortly after the approval of the Subsidy has become legally binding, SEG shall
procure the transfer of the Subsidy from SEG to the Company. The Parties
acknowledge mat SAB has verbally advised SEG that a transfer of the Subsidy from
SEG to the Company is permitted. The Company shall file the necessary documents
for the transfer with the SAB. SEG shall assist in this process. SEG shall use
its best reasonable efforts to ensure that the Company finally receives the
Subsidy. The Company shall use its best reasonable efforts to co-operate in this
process. SEG, STI, and the Company shall strictly adhere to the Subsidy
regulations at all times during this process.



3.1.3
SEG shall arrange and close the Site purchase and shall transfer the Site to the
Company (i) as soon as possible after the approval of the transfer of the
Subsidy to the Company has become legally effective and (ii) upon written
request of the Company. SEG shall apply for and shall take all necessary steps
to obtain any official permits needed by the Company for the construction of the
Photovoltaic Facilities on the Site. It will be a condition to the transfer of
ownership of the Site to the Company that ground assessments must be undertaken
to a commercially reasonable extent, including without limitation analysis of
potential contamination of the soils or other materials comprising the Site. For
the avoidance of doubt, SEG shall be required to transfer the Site to the
Company before the approval of the transfer of the Subsidy to the Company if the
conditions of the Subsidy approval so require and the Company has requested the
transfer in writing.

 

--------------------------------------------------------------------------------



3.1.4
Subject to Sections 3.1.5 and 3.1.6, and until March 31, 2007, SEG shall
supervise and oversee the engineering, design, and ground assessment of the
Site, building, purchasing, hiring, and other work needed to establish the
Photovoltaic Facilities on the Site, in particular SEG shall supervise the
engineering process for the construction of the Photovoltaic Facilities and
related processes in cooperation with Applied and with other contractors of the
Company. After March 31, 2007, STI and SEG will continue to provide services to
the company as outlined above, subject to Section 4.6.




3.1.5
EG shall make available the human resources, in particular Mr. Heinze and Mr.
Westra, as reasonably needed to effect SEG's obligations in setting-up the
Sunfilm Venture, and shall also facilitate and transfer certain human resources
to the Company as outlined below. Until the full transfer of the required human
resources to the Company has been accomplished, the services to be rendered by
SEG and STI shall be in particular undertaken by Mr. Heinze and Mr Westra (to
which they agree) with support from other SEG staff and the Company as required.
STI has made and shall continue to make Mr Westra, an employee of STI, available
on a full time basis to the Company from the Signing Date to assist in
accomplishing the tasks required to meet STI and SEGs' commitments under this
Agreement, to establish the Photovoltaic Facilities and to commence working on
the Company's behalf as needed to set up the Sunfilm Venture. The Parties shall
co-operate (together with Mr Westra) to agree on the terms of relocation of Mr
Westra to Dresden as soon as reasonably practicable after the Signing Date, but
in any event, it is anticipated by the Parties that he will be based in Dresden
for a material period before 1st April 2007 to facilitate the start up of the
Sunfilm Venture.



3.1.6
SEG and STI shall also make available in particular Mr. Heinze to the Company as
required to accomplish the tasks to meet STI and SEGs' commitments outlined in
this Agreement and to establish the Photovoltaic Facilities and work on the
Company's behalf as needed to set up the Sunfilm Venture. SEG shall make
available Ms. Andrea Brandl and Mr. Andreas Bock, both currently employees of
SEG, to assist Mr. Heinze in rendering these services (subject always to Ms
Brandl and Mr Bock consenting to undertaking this work).



With effect from April 1, 2007, Mr. Heinze shall be allowed to resign from his
position as managing director of SEG, shall be released from his employment with
SEG by STI and he shall enter into an employment relationship with the Company.
Mrs Andrea Brandl and Mr. Andreas Bock shall be released by SEG to enter into an
employment relationship with the Company as soon as possible, however no later
than April 1, 2007, provided they consent to their transfer of employment to the
Company. With effect from April 1, 2007, Mr. Westra shall be allowed to resign
from his position with STI, Mr. Westra shall be released from his employment by
STI and he shall enter into an employment relationship with the Company. Each
release shall be covered by a letter outlining the terms of the release to each
of the individuals mentioned above allowing them to pursue their duties under
this Agreement and the employment agreements to be entered into by Sunfilm. It
is anticipated by January 31, 2007 that each of Messrs Heinze and Westra shall
separately enter into an employment contract with the Company. Each contract of
employment will only become effective in accordance with its terms and
conditions, but shall become effective no later than April 1, 2007.


--------------------------------------------------------------------------------





3.1.7
STI, SEG, Mr. Heinze, and the Company, after consulting with Good Energies
Investments BV and Norsun AS, shall jointly determine if other SEG employees
should be transferred to the Company (subject always to such employees
consenting in advance to such transfer of employment and that such action does
not compromise SEG's business commitments). These discussions and determinations
should be completed by August 31, 2007.



3.2
SEG, STI, Mr. Heinze and Mr. Westra shall act in good faith and use their best
reasonable efforts to facilitate the progress of the Sunfilm Venture and shall
keep the Company informed of all material developments relevant to the Sunfilm
Venture.



3.3
SEG shall pay the installments of the purchase price for the Site when due under
the Site purchase agreement and shall transfer the Site to the Company as
outlined in Section 3.1.3 above. Upon transfer of the Site, the Company shall
reimburse SEG for the purchase price (or part thereof) for the Site to the
extent such price has already been paid by SEG. However, the Company shall not
be obligated to take over the Site and SEG will remain responsible for the Site
purchase agreement and the obligations, in particular the payment obligations,
contained therein, if (i) the Site turns out to be materially contaminated or
the grounds assessments have not been undertaken to the satisfaction of the
Company; or (ii) the Subsidy is not validly transferred to the Company; or (iii)
if the Sunfilm Venture does not proceed for any other reason; or (iv) if the
Sunfilm Venture is terminated on or before September 1, 2007. SEG may only
withdraw from the Site purchase agreement if (i) this Agreement is terminated in
accordance with its terms (including failure to achieve any of the conditions
set out in Section 6.1; or (ii) the Subsidy is not validly transferred to the
Company by August 31, 2007; or (iii) the Company agrees in writing that SEG may
so withdraw. In all other cases, SEG may only withdraw from the Site purchase
agreement, if simultaneously a Site purchase agreement is concluded between the
seller of the Site and the Company.



Section 4
Consideration


4.1
The Company shall pay to SEG and STI for the transfer of the Know-how and the
services to be rendered pursuant to this Section and Section 3 above an amount
totaling:



USD 3,000,000 plus statutory German VAT


(in words: US Dollar three million)


(hereinafter: the "Consideration")


The payment of the Consideration shall be made in installments which are linked
to the achievement of milestones as set out below. Failure to achieve any one of
the milestones does not jeopardize any proceeding or previous payment of
installments save as set out in Section 4.3.


--------------------------------------------------------------------------------





Further, if one or more of the dates for completion of a milestone in the table
below changes due to reasons which are beyond the control of STI and SEG,
provided that such date change does not jeopardize the realization of the
Sunfilm Venture, then the payment of the relevant installment shall be made at
the completion of the process for which the payment of the


installment was due to be made, subject always to the overriding principle that
all of milestones 4.1.1 to 4.1.4 must be accomplished in all material respects
by August 31, 2007 at the latest.


Failure to achieve any one of the milestones also does not jeopardize any
subsequent payment of funds to STI and SEG to the extent that the other
milestones listed at 4.1.1 through 4.1.4 are achieved in accordance with this
clause 4.1 and are all achieved in all material respects before August 31, 2007.
If any milestones (other than the milestone item set out in 4.1.2.2 -Applied
Contract- and the milestone set out in Section 4.1.5) are completed after August
31, 2007, SEG and/or STI are not entitled to any payment in respect of those
milestones unless the Company agrees otherwise in writing.





 
Milestones 
Amount
(in USD) 
Dates 
4.1.1.1
Execution of satisfactory documentation (including Appendix A and B); and 
1,000,000 
Signing Date of this Agreement 
4.1.1.2
Approval of the Subsidy for SEG ("Fordermittelzusage"); and 
 
 
4.1.1.3
Conclusion of the Site purchase agreement by SEG and payment of the first
installment of the purchase price by SEG. 
 
 
4.1.2.1
Approval of the Subsidy for the Company ("Fordermittelzusage") including
completion of all transfer requirements by SEG; and 
500,000 
1 April 2007 
4.1.2.2
Conclusion of an equipment purchase and development roadmap contract between the
Company and Applied; and 
 
 
4.1.2.3
Site transfer to the Company and preparatory work for the construction of the
Photovoltaic Facilities Finished. 
 
 
4.1.3
Entering into an employment relationship between the Company and Messrs, Heinze,
Westra, and Bock and Ms. Brandl and transfer to the Company. 
500,000 
1 April 2007 

 

--------------------------------------------------------------------------------


 

4.1.4.1
All permits for the construction and operation of the Photovoltaic Facilities
granted; and 
500,000 
30 June 2007 
4.1.4.2
Design of the Photovoltaic Facilities finished. 
 
 
4.1.5
Start of production of PV thin film tandem modules at the Photovoltaic
Facilities. 
500,000 
31 March 2008 



4.2
If the transfer of the Subsidy to the Company is not received due to reasons
which are outside the control of SEG and STI, installments of the Consideration
already paid in respect of achievement of relevant milestones will not be
required to be repaid.



4.3
If SEG withdraws from the Site purchase agreement in violation of this
Agreement, all Consideration is deemed to be fully forfeited and the Company is
released from any further payment obligations under this Agreement and any
installments of the Consideration and the purchase price for the Site already
paid by the Company will be immediately due and owing for repayment by STI or
SEG (as the case may be) to the Company. SEG and STI will be jointly and
severally liable for the repayment of all such payments to the Company.



4.4
In respect of milestone 4.1.3 above regarding the transfer of specified staff to
the Company, individual employment contracts are scheduled to be concluded by
April 1, 2007. If Ms. Brandl or Mr. Bock do not agree to transfer their
employment to the Company from SEG, such refusal will not jeopardize any of the
payments of Consideration already made to STI or SEG assuming that the Sunfilm
Venture still proceeds and such failure is not a material deterrent to the
success of the Sunfilm Venture.



4.5
The payments set out in Section 4.1 are to be made in cash to STI to the Wells
Fargo Bank, ABA Number 121000248, Swift Code WFBIUS6S Beneficiary Account No:
4121148894 within 10 days after the later of (i) STI or SEG has provided
evidence reasonably satisfactory to the Company that the respective milestones
were properly fulfilled and (ii) a respective invoice has been submitted by STL
Such invoice shall not contain VAT, but shall make reference to the German
reverse charge procedure as set out in a draft invoice the Company shall submit
to STI shortly after the Signing Date. Any payment shall be deemed a payment to
SEG and STI hereunder. The allocation of the Consideration between SEG and STI
shall be the responsibility of STL



4.6
After March 31, 2007, SEG and STI shall continue to facilitate the establishment
of the Company and the Sunfilm Venture at the cost of the Company, on the
following basis: (i) any services and/or costs incurred by STI or SEG must be
approved in writing in advance by the Company; and (ii) such services and/or
costs will not relate to activities to be undertaken and services to be rendered
by SEG and/or STI to achieve the milestones outlined in Sections 4.1.1.1 to
4.1.1.3, 4.1.2.1, 4.1.2.3, 4.1.4.1, and 4.1.4.2 above.


--------------------------------------------------------------------------------



4.7
Subject to the Company's prior approval of all of such costs in writing, the
Company shall promptly reimburse SEG and STI (as the case may be) for any
payments made or other direct expenses incurred by STI or SEG on the Company's
behalf to third parties such as contractors, suppliers and other parties for
engineering design work. Reimbursement shall be made promptly on provision by
STI or SEG of the appropriate copies of invoices together with satisfactory
evidence of payment, provided the Site has first been transferred to the
Company.

 
Section 5
Warranties of SEG and STI


5.1
SEG and STI declare that they are not aware of any legal deficiencies of the
Know-how. SEG and STI warrant that (i) they have maintained and will maintain
the secrecy of the Know-how for the 18-month period provided for herein and (ii)
that the Know-how specified in Appendices A and B comprises all of their
know-how in the Technical Area which is relevant for the construction of the
Photovoltaic Facilities and the development and manufacturing of the Solar
Module Products (such warranties together with the warranty contained in Section
5.2 the "Warranties"). STI and SEG declare to the Company that each of them will
not enter into any other Agreement or carry on any activity relating to the Know
How during the 18-month period discussed herein.




5.2
EG and STI jointly and severally warrant to the Company, and each of Mr. Heinze
and Mr. Westra severally warrant to the Company that as at the date of this
Agreement, (i) they are not aware of any information which is materially
significant and which the Company should have been made aware of at the time of
making its decision to undertake the Sunfilm Venture or which could otherwise
materially prejudice the success of the Sunfilm Venture; and (ii) to the best of
their knowledge, all information which has been made available to the Company
before conclusion of this Agreement is complete and correct in all material
respects.



5.3
If it turns out that any of the above Warranties is not correct, SEG and/or STI
shall, at the Company's option, either (i) put the Company in such position as
the Company would have been in had the Warranties been true, accurate and
complete in every respect (restitution in kind), or (ii) failing to have cured
the breach of a Warranty within a period of three months after the notification
of such breach by the Company, compensate the Company as follows: the Company is
released from any further payment obligations under this Agreement; and payments
already made pursuant to Section 4 above shall be returned. SEG and STI will be
jointly and severally liable for the above payments to the Company. The release
and return of payments as provided for in this Section 5.3 shall be the sole and
exclusive remedy of Sunfilm for a breach of the above Warranties in the context
of Section 5.3 (ii).



Except as expressly set forth in this Section 5, payments made pursuant to
Section 4 are non-refundable. To the extent legally permissible, STI or SEG's
liability for any breach of Warranty, or for any claim arising out of or related
to this Agreement, shall not exceed the return of payments provided for in
Section 4.1 actually received by SEG or STL
 

--------------------------------------------------------------------------------


 
The rights and obligations of the Parties under the agreements regarding the
purchase and transfer of the Site remain untouched.
 
Section 6
Conditions Precedent


6.1
The Parties agree that this Agreement is subject to the following conditions
precedent:

 
6.1.1
Legally binding approval of the Subsidy to SEG in the amount of approximately
EUR 25 million by the State of Saxony.

 
6.1.2
Conclusion of employment contracts between the Company and Mr. Heinze and Mr.
Westra.

 
6.1.3
Approval of Good Energies Investments BV's Investment Committee, and of the
respective boards of directors of each of STI, Good Energies Investments BV and
Norsun AS, and Sunfilm's supervisory board.

 
6.1.4
Conclusion of the Site purchase by SEG for the Photovoltaic Facilities.

 
6.2
Either of the Company or SEG may terminate the Agreement if the conditions
precedent have not been fulfilled by April 15, 2007 or by such a later date SEG
and the Company agree upon. In addition, the Company may terminate the Agreement
on or prior to September 1, 2007, if:

 

-
the Site turns out to be materially contaminated;

 

-
the Site cannot be transferred to the Company under the same terms and
conditions concluded between SEG and the seller of the Site;

 

-
the application to transfer the Subsidy to the Company is rejected or for any
reason the Company is not entitled to receive approval of the transfer of the
Subsidy, regardless of whether the application to transfer the Subsidy has been
filed or not;

 

-
an equipment purchase and development roadmap contract between the Company and
Applied has not been concluded and negotiations on the conclusion of such
contract have been terminated;

 

-
Mr. Heinze and /or Mr. Westra (i) are, for any reason, not available and do not
work on the Company's behalf as needed to set up the Sunfilm Venture with effect
from the Signing Date; or (ii) do not enter into an employment relationship with
the Company as provided for in their respective employment agreements; or (iii)
materially breach or have breached their duties under this Agrement or their
employment agreements;




--------------------------------------------------------------------------------


 

-
the key permits for the construction and operation of the Photovoltaic
Facilities at the Site have not been granted;

 

-
SEG or STI has disclosed the Know-how or SEG or STI starts to establish its own
Photovoltaic Facilities, in each case prior to the expiration of the 18 months
period;

 

-
SEG or STI commits any material breach of this Agreement, in particular in the
case of any breach of Warranty as set out in Section 5, and fails to remedy such
breach (if capable of remedy) within 14 days of receipt of written notice of
such breach from the Company;

 

-
in the case that the Know-how turns out to be subject to third party rights; the
realization of the Sunfilm Venture fails for any other reason; or

 

-
insolvency proceedings have been initiated regarding the business or assets of
SEG or STI and have not been dismissed within three months of their initiation
or if either of SEG or STI ceases to conduct business or becomes unable to pay
its debts as they fall due.

 
6.3
SEG and/ or STI may terminate the Agreement if insolvency proceedings have been
initiated regarding the business or assets of the Company and have not been
dismissed within three months of their initiation or if the Company ceases to
conduct business or becomes unable to pay its debts as they fall due.

 

6.4
In the event of termination, this Agreement shall forthwith become void and
there shall be no liability on the part of the Company, its respective officers
or directors, or shareholders, except that the stipulations contained in Section
6.5 shall survive the termination hereof. The same shall apply to the payment
obligations of SEG in the context of the Site purchase which shall survive
termination of this Agreement, unless SEG withdraws from the Site purchase in
accordance with this Agreement.

 
6.5
If this Agreement is terminated for any reason whatsoever, each party will
return to the other party on a timely basis all documents, agreements,
instruments or other written information concerning the other parties that was
obtained from such other party.

 
Section 7
Confidentiality


7.1
The Parties have already signed confidentiality agreements in respect of the
Sunfilm Venture. The Parties agree to keep confidential, and to not make
available to any third party, information of any kind obtained in connection
with the proposed Sunfilm Venture, in particular the Know-how. This shall
include any technical, financial or any other information relevant for the
business operations as well as details of the clients of the Parties or any
other details regarding business operations of the Parties (hereinafter referred
to as the "Information"). This shall also include the terms and conditions of
this Agreement and any other agreement concluded in respect of the Sunfilm
Venture.




--------------------------------------------------------------------------------


 
7.2
The Parties shall not use the Information obtained under this Agreement or
during the negotiation of this Agreement for any purposes other than the
purpose(s) set out in this Agreement and otherwise for the establishment,
creation and operation of the Sunfilm Venture.



7.3
Any information rightfully obtained by a party from another source or already
known to a party before the conclusion of this Agreement or already state of the
art or otherwise publicly available prior to the signing of this Agreement shall
be excluded from the above confidentiality obligations. The obligations of
confidentiality, non-use and nondisclosure under this Agreement shall also not
apply to such portions of the Information that (a) are or become generally
available to the public other than as a result of a disclosure by the receiving
party or its permitted disclosees in breach of this Section 7; (b) become
available to the receiving party or its representatives on a non-confidential
basis from a source other than the disclosing party or its representatives,
provided that such source is not to the receiving party's knowledge bound by a
obligation of confidence to the disclosing party; or (c) were known to the
receiving party on a non-confidential basis prior to their disclosure to the
receiving party or its representatives by the disclosing pary or its
representatives; or (d) is independently developed or generated by the receiving
party or its representatives.



7.4
The receiving party shall be entitled to disclose Information to the extent
required by (a) an order of any court of competent jurisdiction or competent
judicial, regulatory or government body; (b) the rules of any listing authority
or stock exchange; or (c) law or regulation. In the event that the receiving
party or anyone to whom the receiving party transmits the Information pursuant
to this Agreement becomes compelled (including without limitation by oral
question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or otherwise) to disclose any of the Information, the
receiving party will, if so allowed by the terms of the requirement to disclose,
provide the disclosing party with prompt written notice so that the disclosing
party may seek a protective order or other appropriate remedy, or waive
compliance with the provisions of this Section. In the event that such
protective order or other remedy is not obtained, or that the disclosing party
waives compliance with the provisions of this Section 7, the receiving party or
its representatives will furnish only that portion of the Information which is
legally required and the receiving party will exercise its best efforts to
obtain reasonable assurances that confidential treatment will be accorded to
such Information.



7.5
The Parties shall ensure that its staff and employees as well as any other
persons who are granted access to Information on behalf of one of the Parties
shall be informed of and understand the above confidentiality obligations.



7.6
The confidentiality obligations shall remain in force for a period of 18 months
from the Signing Date, unless otherwise provided for in this Agreement.




--------------------------------------------------------------------------------


 
7.7
Until March 31, 2008 neither party will actively solicit the employment of the
employees of the other party, unless otherwise stated in this Agreement or
agreed between the Company and SEG, The placing of an advertisement of a post
available to a member of the public generally shall not constitute a breach of
this Section 7.7, save that this exception shall not apply in the cases of Mr
Heinze, Mr. Westra, Ms Brandl or Mr Bock once their employment has transferred
to Sunfilm as contemplated in this Agreement.

 
Section 8
Costs
 
Except as otherwise set out in this Agreement each party shall bear its own
expenses in connection with this Agreement and the negotiations of the
agreements, including costs of consultants, advisors, attorneys and travel
expenses.
 
Section 9
Final Provisions
 
9.1
The statements contained in this Agreement have been agreed upon by the Parties
and, therefore, shall constitute binding obligations of either Party.

 
9.2
For the avoidance of doubt, this Agreement neither constitutes an employment
relationship with the Company and Mr. Heinze and Mr. Westra, nor does it refer
any rights to Mr, Heinze and Mr. Westra to enter into an employment relationship
with the Company,

 
9.3
Alterations and amendments to the Agreement must be in writing. This will also
apply to a waiver of the requirement for written form.

 
9.4
The Parties will mutually agree upon the wording and structure of any public
announcement or press release regarding this Agreement.

 

9.5
The Parties agree that this Agreement is a license of intellectual property
subject to section 365(n) of the United States Bankruptcy Code. The Parties
further agree that upon any election by the Company pursuant to section
365(n)(l)(B) of the United States Bankruptcy Code, the Company shall be entitled
to, on its own or through employees, contractors, agents, or otherwise, upgrade,
modify and develop derivative works based upon the rights transferred hereunder,
and upon the Know-how associated with STI's and SEG's past work on Photovoltaic
Facilities and the production of Solar Module Products, subject to the terms of
this Agreement.

 
9.6
If a provision of this Agreement should be or become partially or entirely
invalid or unenforceable, the validity of the remaining provisions hereof shall
not be affected thereby. The Parties shall be obligated to replace the invalid
or unenforceable provision with aprovision which comes closest to the economic
purpose originally intended by the Parties with the invalid or unenforceable
provision. The same shall apply in the event of any omissions in this Agreement.
Section 139 German Civil Code is expressively waived.


--------------------------------------------------------------------------------




9.7
The statements and agreements contained in this Agreement and all rights and
obligations in connection therewith shall be subject to German law.




9.8
Unless settled amicably, any dispute in respect to this Agreement shall be
finally settled by international arbitration. Unless otherwise agreed by the
Parties the dispute shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce. The dispute shall be settled by three
arbitrators appointed in accordance with these rules. The arbitration shall be
conducted in the English language. The arbitration panel shall be situated in
Frankfurt Germany. 





/s/ illegible
 
/s/ illegible
Sunfilm AG  
 
Southwall Europe GmbH, 
represented by  
 
represented by 
Name: Wolfgang Heinze and Klaus 
 
Name: Wolfgang Heinze 
Tonnesmann 
 
Function: Geschaftsfuhrer 
Function: Vorstand and 
 
 
Name: Sven Hansen 
   
Function: Chairman of the 
   
Supervisory Board 
   



/s/ Wolfgang Heinze
         
Wolfgang Heinze 
 
Southwall Technologies Inc., 
   
represented by 
 
 
Name: R. Eugene Goodson 
 
 
Function: CEO and President 
 /s/ Sicco Westra
   
Sicco Westra  
         

 

--------------------------------------------------------------------------------




9.7
The statements and agreements contained in this Agreement and all rights and
obligations in connection therewith shall be subject to German law.




9.8
Unless settled amicably, any dispute in respect to this Agreement shall be
finally settled by international arbitration. Unless otherwise agreed by the
Parties the dispute shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce. The dispute shall be settled by three
arbitrators appointed in accordance with these rules. The arbitration shall be
conducted in the English language. The arbitration panel shall be situated in
Frankfurt Germany. 





/s/ illegible
 
/s/ illegible
Sunfilm AG  
 
Southwall Europe GmbH, 
represented by  
 
represented by 
Name: Wolfgang Heinze and Klaus 
 
Name: Wolfgang Heinze 
Tonnesmann 
 
Function: Geschaftsfuhrer 
Function: Vorstand and 
 
 
Name: Sven Hansen 
   
Function: Chairman of the 
   
Supervisory Board 
   



/s/ Wolfgang Heinze
         
Wolfgang Heinze 
 
Southwall Technologies Inc., 
   
represented by 
 
 
Name: R. Eugene Goodson 
 
 
Function: CEO and President 
 /s/ Sicco Westra
   
Sicco Westra  
         

 

--------------------------------------------------------------------------------




9.7
The statements and agreements contained in this Agreement and all rights and
obligations in connection therewith shall be subject to German law.




9.8
Unless settled amicably, any dispute in respect to this Agreement shall be
finally settled by international arbitration. Unless otherwise agreed by the
Parties the dispute shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce. The dispute shall be settled by three
arbitrators appointed in accordance with these rules. The arbitration shall be
conducted in the English language. The arbitration panel shall be situated in
Frankfurt Germany. 





/s/ illegible
 
/s/ illegible
Sunfilm AG  
 
Southwall Europe GmbH, 
represented by  
 
represented by 
Name: Wolfgang Heinze and Klaus 
 
Name: Wolfgang Heinze 
Tonnesmann 
 
Function: Geschaftsfuhrer 
Function: Vorstand and 
 
 
Name: Sven Hansen 
   
Function: Chairman of the 
   
Supervisory Board 
   



/s/ Wolfgang Heinze
         
Wolfgang Heinze 
 
Southwall Technologies Inc., 
   
represented by 
 
 
Name: R. Eugene Goodson 
 
 
Function: CEO and President 
 /s/ Sicco Westra
   
Sicco Westra  
         

 

--------------------------------------------------------------------------------




9.7
The statements and agreements contained in this Agreement and all rights and
obligations in connection therewith shall be subject to German law.




9.8
Unless settled amicably, any dispute in respect to this Agreement shall be
finally settled by international arbitration. Unless otherwise agreed by the
Parties the dispute shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce. The dispute shall be settled by three
arbitrators appointed in accordance with these rules. The arbitration shall be
conducted in the English language. The arbitration panel shall be situated in
Frankfurt Germany. 





/s/ illegible
 
/s/ illegible
Sunfilm AG  
 
Southwall Europe GmbH, 
represented by  
 
represented by 
Name: Wolfgang Heinze and Klaus 
 
Name: Wolfgang Heinze 
Tonnesmann 
 
Function: Geschaftsfuhrer 
Function: Vorstand and 
 
 
Name: Sven Hansen 
   
Function: Chairman of the 
   
Supervisory Board 
   



/s/ Wolfgang Heinze
         
Wolfgang Heinze 
 
Southwall Technologies Inc., 
   
represented by 
 
 
Name: R. Eugene Goodson 
 
 
Function: CEO and President 
 /s/ Sicco Westra
   
Sicco Westra  
         

 

--------------------------------------------------------------------------------




9.7
The statements and agreements contained in this Agreement and all rights and
obligations in connection therewith shall be subject to German law.




9.8
Unless settled amicably, any dispute in respect to this Agreement shall be
finally settled by international arbitration. Unless otherwise agreed by the
Parties the dispute shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce. The dispute shall be settled by three
arbitrators appointed in accordance with these rules. The arbitration shall be
conducted in the English language. The arbitration panel shall be situated in
Frankfurt Germany. 





/s/ illegible
 
/s/ illegible
Sunfilm AG  
 
Southwall Europe GmbH, 
represented by  
 
represented by 
Name: Wolfgang Heinze and Klaus 
 
Name: Wolfgang Heinze 
Tonnesmann 
 
Function: Geschaftsfuhrer 
Function: Vorstand and 
 
 
Name: Sven Hansen 
   
Function: Chairman of the 
   
Supervisory Board 
   



/s/ Wolfgang Heinze
         
Wolfgang Heinze 
 
Southwall Technologies Inc., 
   
represented by 
 
 
Name: R. Eugene Goodson 
 
 
Function: CEO and President 
 /s/ Sicco Westra
   
Sicco Westra  
         

 
 

--------------------------------------------------------------------------------